Citation Nr: 0815976	
Decision Date: 05/15/08    Archive Date: 05/23/08

DOCKET NO.  05-38 869A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for a benign 
myofibroblastic tumor of the colon/rectum with features of 
fibromatosis (claimed as soft tissue sarcoma), to include as 
due to herbicide exposure.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Timothy D. Rudy, Associate Counsel




INTRODUCTION

The veteran served on active duty from July 1967 to July 
1970. 

The present matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a February 2005 rating 
decision in which the RO denied the veteran's claim for 
service connection for benign myofibroblastic tumor of the 
colon/rectum with features of fibromatosis (claimed as soft 
tissue sarcoma), due to exposure to herbicides.  In May 2005, 
the veteran filed a notice of disagreement (NOD).  A 
statement of the case (SOC) was issued in October 2005, and 
the veteran filed a substantive appeal (via a VA Form 9, 
Appeal to the Board of Veterans' Appeals) in December 2005.  
The RO continued the denial of the claim on appeal in an 
October 2006 supplemental SOC (SSOC).


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim herein decided has been accomplished.

2.  As the veteran had active service in the Republic of 
Vietnam during the Vietnam era, he is presumed to have been 
exposed to herbicide agents, including Agent Orange.

3.  The disability claimed as benign myofibroblastic tumor of 
the colon/rectum with features of fibromatosis is not among 
those recognized by the VA Secretary as associated with 
herbicides exposure.

4.  Benign myofibroblastic tumor of the colon/rectum with 
features of fibromatosis was not shown in service or for many 
years thereafter, and there is no persuasive medical evidence 
or opinion of a medical relationship, or nexus, between the 
diagnosed disability and service, to include any herbicide 
exposure therein.


CONCLUSION OF LAW

The criteria for service connection for a benign 
myofibroblastic tumor of the colon/rectum with features of 
fibromatosis (claimed as soft tissue sarcoma), to include as 
due to herbicide exposure, are not met.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1116, 5103, 5103A, 5107 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.313 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2007)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA have been codified, as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim, as well as the evidence that VA will 
attempt to obtain and which evidence he or she is responsible 
for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. 
App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a 
substantially complete application for benefits is received, 
proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim, in accordance with 
38 C.F.R. § 3.159(b)(1).

VA's notice requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between the veteran's service and 
the disability, degree of disability, and effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006). 

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id; Pelegrini, 18 Vet. App. at 112.  See also Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).  However, the VCAA notice requirements 
may, nonetheless, be satisfied if any errors in the timing or 
content of such notice are not prejudicial to the claimant.  
Id.

In this appeal, in a January 2005 pre-rating letter, the RO 
provided notice to the appellant regarding what information 
and evidence was needed to substantiate the claim for service 
connection for a soft tissue sarcoma, as well as what 
information and evidence must be submitted by the appellant, 
what information and evidence would be obtained by VA, and 
the need for the appellant to advise VA of and to submit any 
further evidence that is relevant to the claim.  Clearly, 
this letter meets Pelegrini's content of notice requirements, 
as well as the VCAA's timing of notice requirement.

The Board notes that a March 2006 post-rating letter informed 
the appellant how disability ratings and effective dates are 
assigned, as well as the type of evidence that impacts those 
determinations.  However, the Board points out that the 
timing of this notice is not shown to prejudice the veteran.  
Because the Board's decision herein denies service connection 
for the claimed disability, no disability rating or effective 
date is being, or is to be assigned; accordingly, there is no 
possibility of prejudice to the appellant under the notice 
requirements of Dingess/Hartman.

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matter on appeal.  Pertinent evidence 
associated with the claims file consists of the veteran's 
service medical records; post-service private medical 
records; treatment records from VA Medical Centers (VAMCs) in 
Augusta, Georgia, and Columbia, South Carolina and from the 
Dorn VA Hospital and from VA clinics in Greenville and 
Anderson, South Carolina.  Also of record and considered in 
connection with the claim are various written statements by 
the veteran and by his representative, on his behalf.

Moreover, although the veteran's representative asserts a VA 
medical opinion is necessary in this case, the Board finds 
that no further development to create any additional evidence 
for consideration in connection with the claim being decided 
is warranted.  As explained in more detail below, the claim 
for service connection is being denied because no tumor was 
shown in service or for many years thereafter, and there is 
no competent evidence whatsoever even suggesting a medical 
relationship between the claimed disability to service.  As 
the current record does not reflect even a prima facie claim 
for service connection, there is no requirement for VA to 
arrange for a medical opinion in connection with this claim.  
See 38 U.S.C.A. § 5103A(d); Wells v. Principi, 326 F. 3d. 
1381, 1384 (Fed. Cir. 2003). See also Duenas v. Principi, 18 
Vet. App. 512 (2004) (per curium).

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through various notices of the RO, 
the appellant has been notified and made aware of the 
evidence needed to substantiate this claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no additional notice that 
should be provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with the claim.  Consequently, any error in the 
sequence of events or content of the notice is not shown to 
prejudice the appellant or to have any effect on the appeal.  
Any such error is deemed harmless and does not preclude 
appellate consideration of the matter on appeal, at this 
juncture.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 
(2006) (rejecting the argument that the Board lacks authority 
to consider harmless error).  See also ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).




II.  Analysis

Under the applicable criteria, service connection may be 
granted for disability resulting from disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. § 3.303 (2007).  Such a determination 
requires a finding of current disability that is related to 
an injury or disease in service.  Watson v. Brown, 4 Vet. 
App. 309 (1993); Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992).  Service connection may be granted for any disease 
diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Absent affirmative evidence to the contrary, there is now a 
presumption of exposure to herbicides (to include Agent 
Orange) for all veterans who served in Vietnam during the 
Vietnam Era.  See 38 U.S.C.A. § 1116(f) and 38 C.F.R. 
§ 3.307(a)(6)(iii).

If a veteran was exposed to an herbicide agent (to include 
Agent Orange) during active military, naval, or air service, 
the following diseases shall be service-connected if the 
requirements of 38 C.F.R. § 3.307(a)(6) are met, even if 
there is no record of such disease during service, provided 
further that the rebuttable presumption provisions of 38 
C.F.R. § 3.307(d) are also satisfied: chloracne, Hodgkin's 
disease, multiple myeloma, non-Hodgkin's lymphoma, chronic 
lymphocytic leukemia (CLL), Type II diabetes (also known as 
Type II diabetes mellitus or adult-onset diabetes), acute and 
subacute peripheral neuropathy, porphyria cutanea tarda, 
prostate cancer, respiratory cancers (cancer of the lung, 
bronchus, larynx or trachea), and soft-tissue carcinomas 
(other than osteosarcoma, Kaposi's sarcoma, or mesothelioma).  
38 C.F.R. § 3.309(e).

The veteran's service record reflects his service in the U.S. 
Army in the Republic of Vietnam, during the Vietnam Era, 
between December 1967 and December 1968.  Thus, the veteran 
is presumed to have been exposed to herbicides, to include 
Agent Orange.  See 38 C.F.R. § 3.307(a)(6)(iii).  However, 
the diagnosed disability in this case-benign myofibroblastic 
tumor of the colon/rectum with features of fibromatosis-is 
not listed in 38 C.F.R. § 3.309(e) as among the diseases 
presumed to be associated with herbicide exposure.  VA and 
private medical records in the claims file reveal that the 
veteran was treated for a benign myofibroblastic tumor of the 
colon/rectum with features of fibromatosis, but there is no 
indication in the objective medical records that a benign 
myofibroblastic tumor of the colon/rectum with features of 
fibromatosis is considered a soft tissue sarcoma.  As such, 
there is no basis for a presumption of service connection 
based on such exposure.

Notwithstanding the presumptive diseases listed in 38 C.F.R. 
§ 3.309(e), service connection for a disability claimed as 
due to exposure to Agent Orange may be established by showing 
that a disorder resulting in disability or death was in fact 
causally linked to such exposure.  See Brock v. Brown, 10 
Vet. App. 155, 162-64 (1997); Combee v. Brown, 34 F.3d 1039, 
1044 (Fed. Cir. 1994), citing 38 U.S.C.A. §§ 1113(b) and 
1116, and 38 C.F.R. § 3.303.  In this case, however, the 
record does not provide any other basis for the grant of 
service connection for a benign myofibroblastic tumor of the 
colon/rectum with features of fibromatosis.

The veteran's service medical records reflect no complaints 
of or treatment for tumors in the colon and rectal area.  His 
separation examination in June 1970 showed no abnormalities 
of the anus and rectum.  Hence, no tumor of the colon/rectum 
was shown in service.

Additionally, the veteran's post-service private medical 
records for the period from May 2004 to September 2004, and 
VA treatment records dated from March 1995 to September 2006 
show that a tumor of the colon/rectum was not diagnosed until 
many years after service in November 2004. 

A private medical record dated in May 2004 indicates that a 
digital rectal examination revealed a hard exophytic mass on 
the left side of the rectal wall which measured about 3 to 4 
centimeters (cm.) in diameter.  It appeared to be separate 
from the prostate.  This matter was referred to a 
gastroenterologist to evaluate the rectal mass.  A private 
flexible sigmoidoscopy in September 2004 uncovered a rectal 
gastrointestinal stromal tumor which lacked suspicious 
features, other than its size.  Because of its size, surgical 
removal was recommended.  The rectal mass was diagnosed as 
rare groups of spindle cells and colonic mucosa.

VA records show that a malignant neoplasm of the rectum was 
discovered in September 2004.  November 2004 VA medical 
records reveal the transanal excision of a submucosal mass 
found in the veteran's rectum.  This stromal tumor was 
diagnosed that month as a benign myofibroblastic tumor of the 
colon/rectum with features of fibromastosis.  A December 2004 
VA medical record reveals a submucosal rectal mass was 
excised and that the pathology department indicated that it 
was benign.  Results of a June 2005 VA colonoscopy show small 
benign polyps were removed as well as the presence of small 
internal hemorrhoids.  Colonic mucosa with mild non-specific 
chronic inflammation was observed in the rectum.  The report 
of a VA examination dated in November 2005 lists the tumor in 
the veteran's past medical history, but does not include any 
references to the claimed disability in the current digital 
rectal examination.  

Notwithstanding the more recent medical evidence, even 
assuming that the veteran still has or has had the claimed 
disability at sone time pertinent to the appeal, the Board 
points out that the passage of so many years between 
discharge from active service and the objective documentation 
of a claimed disability is a factor that weighs against a 
claim for service connection.  See Maxson v. Gober, 230 F.3d 
1330, 1333 (Fed.Cir. 2000).

Moreover, in this case, there is no medical evidence or 
opinion that addresses the medical relationship, if any, 
between any tumor of the colon/rectum and service.  No such 
evidence or opinion is included in the VA and private medical 
records in the claims file, and, significantly, neither the 
veteran nor his representative has presented, identified, or 
even alluded to the existence of any medical evidence or 
written opinion that supports a finding of service connection 
for a benign myofibroblastic tumor of the colon/rectum with 
features of fibromatosis on any basis, to include any in-
service herbicides exposure.

In addition to the medical evidence, in adjudicating the 
claim on appeal, the Board has considered the veteran's 
assertions and those advanced by his representative, on his 
behalf.  However, as noted above, this claim turns on the 
medical matters of diagnosis and nexus, or relationship, 
between the claimed disability and service-matters within 
the province of trained medical professionals.  See Jones v. 
Brown, 7 Vet. App. 134, 137-38 (1994).  As laypersons without 
the appropriate medical training and expertise, neither the 
veteran nor his representative is competent to render a 
persuasive opinion on a medical matter.  See also Bostain v. 
West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown, 
10 Vet. App. 183, 186 (1997) ("a layperson is generally not 
capable of opining on matters requiring medical knowledge").  
Hence, the lay assertions in this regard have no probative 
value.

Under these circumstances, the claim for service connection 
for benign myofibroblastic tumor of the colon/rectum with 
features of fibromatosis (claimed as soft tissue sarcoma), to 
include as due to exposure to herbicides, must be denied.  In 
reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine; however, 
as the preponderance of the evidence is against the claim, 
that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-
56 (1990). 


ORDER

Service connection for benign myofibroblastic tumor of the 
colon/rectum with features of fibromatosis (claimed as soft 
tissue sarcoma), to include as due to exposure to herbicides, 
is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


